  Case 3:18-cv-03097-M Document 50 Filed 05/09/19               Page 1 of 52 PageID 557


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICRT OF TEXAS
                               DALLAS DIVISION


SCHARLENE BROOKS, STEPHEN N. FOX                CASE No. 3:18-CV-3097
& NORA FOX JTWROS, individually and on
behalf of all others similarly situated,

                               Plaintiffs,

              vs.
                                                AMENDED CLASS ACTION
UNITED DEVELOPMENT FUNDING III,                 COMPLAINT
UMT SERVICES, INC., UMTH GENERAL
SERVICES, L.P., UMTH LAND                       JURY DEMAND
DEVELOPMENT, L.P., UMT HOLDINGS,
L.P., HOLLIS M. GREENLAW, TODD
ETTER, CARA D. OBERT, BEN L.
WISSINK, WHITLEY PENN LLP

                               Defendants.


       1.     Scharlene Brooks and Stephen N. Fox & Nora Fox JTWROS ("Plaintiffs"), by

and through undersigned counsel, allege the following upon information and belief, except as to

those allegations concerning Plaintiffs, which are alleged upon personal knowledge. Plaintiffs’

information and belief are based upon, among other things, counsel's investigation, which

includes without limitation:    (a) review and analysis of regulatory filings made by United

Development Funding III ("UDF III”) and other United Development Fund-sponsored

investment programs (collectively "UDF Programs") with the United States Securities and

Exchange Commission ("SEC"); (b) review and analysis of press releases and media reports

issued by and disseminated by UDF III, UDF IV and other entities in the UDF Programs; and (c)

review of the SEC Complaint against UDF III and UDF IV which was settled in July 2018 and

other publicly available information and lawsuits concerning UDF IV, UDF V and the UDF
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 2 of 52 PageID 558


Programs. Plaintiffs also rely on documents generated in the SEC’s Division of Enforcement’s

administrative proceeding against In the Matter of UDF III, et al., File No. 3-18832.

        2.     Plaintiffs bring this class action under Rule 23(b)(2) and/or (b)(3) Fed. R. Civ. P.

and the Texas Securities Act and the common law on behalf of all persons or entities who

purchased UDF III units in its Dividend Reinvestment Plan (“DRIP”), from January 2011

through the present, (the “Class Period”). UDF III was never listed on any exchange and is thus

not subject to the Securities Litigation Uniform Standards Act.

   I.        NATURE AND SUMMARY OF THE ACTION

        3.     This action arises out of the third in a series of investment offerings known as

United Development Funds, all of which have essentially failed. In July 2018, a complaint filed

by the Securities Exchange Commission revealed for the first time that UDF III’s reported

financial and operational success in investing in, and lending for, real estate development

projects (upon which UDF III’s dividend payments depended) was false. The SEC made public

a scheme whereby UDF III was receiving funds from subsequent UDF investment vehicles, i.e.

UDF IV and UDF V, to allow UDF III to pay distributions. Accordingly, Plaintiffs and class

members were duped into foregoing the receipt of cash distributions from UDF III and using

those distributions to purchase UDF III units in the Dividend Reinvestment Plan (“DRIP”) from

2010 through suspension of the dividend reinvestment program in 2016.

        4.     The United Development Funding family of investment funds raised investor

capital in the UDF III offering with the implied and express representation that investors’ capital

would be used to finance home builders and land developers and earn a return on loans to

builders and developers which would allow UDF III to pay distributions to Plaintiffs and class



                                                2
    Case 3:18-cv-03097-M Document 50 Filed 05/09/19                     Page 3 of 52 PageID 559


members. However, as it was later revealed by the SEC, the UDF Defendants 1 , aided and

abetted by Whitley Penn LLP, used money from investors in UDF IV and V to prop up UDF III

without disclosing same to Plaintiffs and class members.              Defendants thereby created the

appearance that UDF III was a successful, productive investment for Plaintiffs and other class

members who were induced to reinvest their distributions into more UDF III units through the

DRIP rather than take the distributions in cash. The scheme allowed UDF to funnel cash to the

UDF Entity Defendants while giving Plaintiffs and class members overvalued units in lieu of

cash dividends.

        5.      UDF III solicited investments in UDF III (and subsequent series of investment

funds, UDF IV, UDF V) by stating the ability to generate 8% to 9.75% annualized returns and to

pay investors regular distributions. UDF III began offering limited partnership interests in 2006

and raised approximately $350 million from private investors. Building on a deceptive track

record of purportedly paying regular distributions to UDF III investors with cash generated by its

own allegedly legitimate operations, UDF launched UDF IV in 2008 and raised over $610

million from investors through May 2013.

        6.      From at least January 2011 through July 2018, UDF III concealed that UDF IV

and UDF V were lending money to UDF III borrowers to allow those borrowers to pay back to

UDF III outstanding loans and fees and damages and interest thereon. UDF III would then use

their pay distributions to investors in UDF III, without adequately disclosing the sources and

uses of such funds from UDF III borrowers, the financial condition of UDF III or its true


1
         The UDF Entity Defendants are United Development Funding III, UMT Services, Inc., UMTH General
Services, L.P., UMTH Land Development, L.P. UDF Individual Defendants are UMT Holdings, L.P., together
with Hollis M. Greenlaw, Todd Etter, Cara D. Obert and Ben L. Wissink (the “Individual Defendants”) (both
groups collectively sometimes referred to as “UDF Defendants”).

                                                    3
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 4 of 52 PageID 560


operating results or the fact that UDF III’s loan portfolio was overly concentrated with loans to

borrowers in violation of relevant partnership agreements and was misrepresenting the nature

and status of those loans.

       7.      The UDF III prospectus and registration statement pursuant to which the DRIP

units were issued and periodic filings with the SEC during the Class Period omitted any

disclosure of the following facts: (i) UDF III loans were being paid down with monies raised by

UDF IV and UDF V and loaned by those entities to UDF III borrowers who were then directed

to use funds they borrowed from UDF IV and UDF V to pay loans they owed to UDF III; (ii)

UDF III failed to disclose that from 2011 through 2015 it was exceeding loan limit restrictions

set forth in its Partnership Agreement; (iii) UDF III failed to disclose that its loans were invested

in unimproved real property and falsely implied that all UDF III loans were funding projects

under construction; and (iv) UDF III failed to disclose at least as early as end of 2013 that

approximately $80 million in loans to one of UDF III’s largest borrowers was impaired.

       8.      Like traditional Ponzi schemes, the UDF III and the UDF Defendants always

needed more cash to sustain their scheme. And to raise money they had to demonstrate past

success.    UDF Defendants and UDF III therefore needed to portray UDF III as operating

profitably, getting repaid on its loans and funding dividends as represented in the Registration

Statement and incorporated SEC filings. When Plaintiffs and other class members re-invested

their cash dividends into UDF III through the DRIP, UDF III was able to conserve cash and foist

more overvalued units on Plaintiffs and the class.

       9.      UDF III and its general partner, UMTH Land Development L.P. owed fiduciary

duties to Plaintiffs and the class because class members were limited partners in a partnership

with UDF III and UMTH Land Development L.P., the general partner.

                                                 4
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 5 of 52 PageID 561


       10.      Defendants UMT Services, Inc., UMTH General Services, L.P., UMTH Holdings,

L.P., Greenlaw, Etter, Obert and Wissink, under various governing documents of the

partnerships and other Defendant entities, had the power to exercise control and influence over

UDF III and/or UMTH Land Development, L.P. and exercised the same to cause UDF III to

issue materially false and misleading Registration Statements and incorporated documents and to

use investors’ funds from UDF IV to pay borrowers’ loans due and owing to UDF III and to

cause UDF III to conceal the material deterioration of major loans in the UDF III portfolio and to

cause UDF III to provide materially false and misleading borrower cash flow statement to

Whitley Penn.

       11.      The UDF Defendants and Whitley Penn herein participated and assisted in, and/or

facilitated UDF III’s scheme. In particular, independent public accountant, defendant Whitley

Penn LLP, audited not only the financial statements of UDF I, UDF III, UDF IV and UDF V, but

also those of affiliated entities whose investors and creditors benefitted directly and indirectly

from the scheme by UDF III, IV and UDF V capital. Whitley Penn certified UDF III’s annual

financial statements included in Form 10-Ks incorporated by reference into The Registration

Statement and provided materially false and misleading audit opinions regarding UDF III’s

financial statements.

       12.      Since the fact and extent of UDF III’s scheme and misstatements and omissions

became known, the UDF III shares are now worth only a fraction of the $20.00 per share value at

which DRIP shares were sold to Plaintiffs and the Class. UDF III has publicly admitted that its

general partner has not determined an estimated value of the units since March 2015.

       13.      In April 2019, UDF III filed a Form NT 10-K for the fiscal year ended December

31, 2018 and therein disclosed that it was unable to file its annual report because of “. . . the lack

                                                  5
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                Page 6 of 52 PageID 562


of final financials for the year ended December 31, 2018.” That marked the fourth year in a row

that UDF III has been unable to file any quarterly or annual financial reports due to the lack of

“final financials” despite the publicly reported engagement of new auditors, Eisner Amper LLP

on or about June 30, 2016 to replace Defendant Whitley Penn.

   II.         JURISDICTION AND VENUE

         14.     Defendant UDF III, has a principal place of business in Grapevine,

Tarrant County, Texas, which is located in this judicial district. Venue is therefore

proper in this District.

         15.     This Court has jurisdiction over this action pursuant to the Class Action

Fairness Act (“CAFA”), 28 U.S.C. § 1332, because the matter in controversy exceeds

the sum or value of $5,000,000 exclusive of interest and costs, and on information and

belief, between 1/3 and 2/3 of UDF III shareholders are residents of states other than

Texas.

   III.        PARTIES

         a.      Plaintiffs

         16.     Plaintiff Scharlene Brooks is a resident of Houston, Texas. She purchased UDF

III shares in the DRIP during the Class Period.       Plaintiff Brooks reinvested her UDF III

dividends every month from at least January 2011 through July 24, 2012 at the rate of

approximately $500 per month and continues through the present to be stuck in UDF III without

liquidity or dividends.

         17.     Plaintiffs Stephen N. Fox and Nora Fox JTWROS are residents of Cheshire,

Connecticut. Plaintiffs purchased UDF III shares in the DRIP during the Class Period on a

monthly basis from January 20, 2010 through January 28, 2016.

                                               6
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 7 of 52 PageID 563


       b.      Defendants

               1.     UDF III

       18.     Defendant UDF III is a Delaware Limited Partnership formed in 2005, with its

principal executive offices located at 1301 Municipal Way, Suite 100, Grapevine, Texas 76051.

It sold DRIP shares to Plaintiffs and the Class during the Class Period and used a materially false

and misleading Registration Statement, Prospectus, and documents incorporated therein

(“Registration Materials”).

               2.     UDF Entity Defendants

       19.     UMTH Land Development, L.P. ("UMTHLD") is a Delaware limited partnership

formed in 2003 that is the general partner of UDF III. UMTHLD participates in the control and

management of UDF III’s daily operations and business. As a general partner of UDF III it owes

a fiduciary duty to UDF III and its limited partners, Plaintiffs and class members. By virtue of

its duties and responsibilities as the asset manager for UDF I, II, IV and UMTHL, UTMHLD

was aware of transactions such as financings involving UDF III’s loans and other activities and

was responsible for the misconduct occurring at those entities.

       20.     Defendant UMT Services, Inc. ("UMTS"), is the General Partner of Defendant

UMTHLD and also general partner of UMT Holdings, L.P. (which is a limited partner of

UMTHLD) and is the general partner of Defendant UMTH General Services, L.P. As general

partner of UMTHLD, UMTS controls UMTHLD, which in turn controls UDF III. Greenlaw is

its CEO and 50% owner and Defendant Etter is its Chairman and 50% owner.

       21.     Defendant UMT Holdings, L.P. ("UMTH") is the Limited Partner (Delaware) for

both Defendant UMTH General Services, L.P. and Defendant UMTHLD. UMTH holds 99.9%

of limited partnership interests in UMTHLD which allows it to control UMTHLD which in turn

                                                7
   Case 3:18-cv-03097-M Document 50 Filed 05/09/19                Page 8 of 52 PageID 564


controls UDF III. UMTH also served as UDF IV's asset manager during the UDF IV Class

Period. UMTH’s role as asset manager was to "identify and underwrite real estate professionals

in each region or, in some cases, each sub-market in which [UDF IV] invest[ed], and... utilize

these proprietary strategic partner relationships to actively manage each loan or investment."

           22.   Defendant UMTH General Services, L.P. ("UMTHGS") is a Delaware Limited

Partnership which assists defendant UMTHLD in managing UDF III. UMTHGS is also General

Partner of Defendant UDF IV and its “advisor.”

           23.   The UDF Entity Defendants shared a common group of directors, officers.

executives, general partners and limited partners (i.e., the UDF Individual Defendants, defined

infra), headed in particular (but not solely) by Defendants Greenlaw, Etter and Obert. As alleged

more fully herein, the UDF Entity Defendants were individually and collectively instrumental in

the orchestration and implementation of UDF III scheme described herein including the issuance

of the Registration Materials to foist overvalued shares upon Plaintiffs and class members.

                 3.     The UDF Individual Defendants

           24.   Defendant Hollis M. Greenlaw ("Greenlaw") was, at all relevant times during the

Class Period, the Chief Executive Officer UDF III, of UMTHLD and CEO and Chairman of the

Board of Trustees for UDF IV and UDF V.              Greenlaw signed the UDF III Registration

Statement, prospectus as well as numerous additional SEC filings which were used to issue the

DRIP shares. Greenlaw is one of three Voting Investment Committee members of UMTHLD.

Greenlaw owns 32.83% of UMTH, 50% of UMT services, 50% of United Development Funding

II, Inc.

           25.   Defendant Todd Etter ("Etter") was, at all relevant times the Executive Vice

President of UMTHLD, Director and Chairman of UMTS, its general partner, and Chairman of

                                                 8
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 9 of 52 PageID 565


UMTH. Etter is one of three Voting Investment Committee members of UMTHLD and is on the

UDF IV Investment Committee. He is listed among “key personal” of UDF IV. Etter owns 50%

of UMT Services and 30% of UMTH.              Etter signed the UDF III registration statement,

prospectus and SEC filings incorporated therein which were used to issue the DRIP shares.

       26.     Defendant Cara D. Obert ("Obert") was, at all relevant times during the Class

Periods, CFO of UMTHLD, and CFO and Treasurer of both UDF I and II and IV and treasurer

of UDFX, Inc. Obert owns 4.82% of UMTH. From 2008 through 2017 she was UDF III’s

principal financial officer and principal accounting officer. She signed numerous SEC filings for

UDF III and UDF IV. She is a CPA and is identified as UDF IV “Key Personnel.” Obert signed

the UDF III registration statement, prospectus and SEC filings incorporated therein which were

used to issue the DRIP shares.

       27.     Defendant Ben L. Wissink ("Wissink") is the President of UMTHLD, as well as

COO of UMTS. He is a partner of UMTH owning 10.09%. He served on the UMTHLD

Investment Committee. Wissink is listed among "Key Personnel" of UDF IV. According to

UDF IV's website, Wissink has been involved with UDF since 2005 and was personally involved

in the management of UDF loans at UDF I, II and III.

       28.     Defendants Greenlaw, Etter, Obert and Wissink, (the "UDF Individual

Defendants"), because of their positions at UDF III and/or their senior positions with numerous

other UDF affiliates, possessed the power and authority to control and did control the content

and form of UDF III registration statements, prospectuses, annual reports, quarterly reports, press

releases and other materials provided to the SEC, securities analysts, money and portfolio

managers and investors.      The UDF Individual Defendants and UDF Entity Defendants

authorized the publication of the documents and materials alleged herein to be misleading prior

                                                9
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                Page 10 of 52 PageID 566


to their issuance and had the ability and opportunity to prevent the issuance of these false

statements or to cause them to be corrected. Because of their positions with UDF III, and/or their

senior positions with numerous UDF affiliates, they had access to material non-public

information, and they knew, or recklessly or negligently failed to know, that the adverse facts

specified herein had not been disclosed to and were being concealed from the public and that the

positive representations being made were false and misleading.

               4.     Defendant Whitley Penn

       29.     Defendant Whitley Penn, LLP served as UDF III’s, UDF IV's and UDF V's

independent public accountant throughout the Class Period and served as the independent public

accountant for United Mortgage Trust ("UMT"), all of which share a management team and are

located in the same principal place of business. Because it served as the independent public

accountant for UDF III, UDF IV and UDF V and other affiliates, Defendant Whitley Penn was

uniquely privy to related-party transactions of shifting loan proceeds among related entities that

involved UDF III, UDF IV, UDF V, their affiliates and their officers and partners. Defendant

Whitley Penn was in a unique position to be aware of undisclosed exposure to poorly performing

loans across the entire UDF Entity Defendants. It was also in a unique position to be aware of

the material misstatements and omissions in the financial statements included in the Registration

Materials filed by UDF.        Even while knowing about the above perceived omissions,

improprieties and risks, Whitley Penn certified UDF III’s annual financial statements without

qualification or additional financial statement footnote disclosures necessary to make the audited

financial statements not misleading and allowed and assisted the UDF Defendants in

disseminating false and misleading statements to investors. Whitley Penn negligently and/or

recklessly signed and issued materially false and misleading auditors’ reports with respect to

                                               10
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 11 of 52 PageID 567


UDF III’s Annual Reports on Form 10-K for the annual periods ended December 31, 2011, 2012,

2013 and 2014 which were incorporated by reference in the Registration Materials pursuant to

which the DRIP shares were issued.

    IV.         CLASS ACTION CLASS ACTION ALLEGATIONS

          30.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a), (b)(2) and (b)(3) on behalf of a class consisting of individuals and/or entities

who purchased or otherwise acquired UDF III securities in the DRIP from January 1, 2011 and

the present, inclusive (the “Class Period”) and who were damaged thereby (the “Class”).

Excluded from the Class are Defendants, the officers and directors of the Company, at all

relevant times, members of their immediate families and their legal representatives, heirs,

successors or assigns and any entity in which Defendants have or had a controlling interest.

          31.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, UDF III units were issued by UDF for the DRIP at

the price of $20.00 per unit. While the exact number of Class members is unknown to Plaintiffs

at this time and can only be ascertained through appropriate discovery, Plaintiffs believes that

there are thousands of members in the proposed Class. As of the present, UDF III issued over 2

million units in its second DRIP available to UDF III’s approximately 9,000 unitholders during

the Class Period. The DRIP offered during the Class Period was the second DRIP offering by

UDF III and from time to time is referred to hereafter as the “Second Drip.” Members of the

Class may be identified from records maintained by UDF III and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.



                                                 11
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 12 of 52 PageID 568


       32.     Plaintiffs’ claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       33.     Plaintiffs will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

       34.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               (a)    whether the state securities laws were violated by Defendants’ acts as

alleged herein and whether Defendants are liable therefor;

               (b)    whether Defendants breached fiduciary duties owed to Plaintiffs and class

members;

               (c)    whether The Registration Materials extant during the Class Period omitted

and/or misrepresented material facts about the business, operations, and prospects of UDF III;

               (d)    whether Whitley Penn falsely or recklessly provided materially misleading

audit opinions for UFD III’s annual financial statements during the Class Period;

               (e)    to what extent the members of the Class have sustained damages and the

proper measure of damages; and

               (f)    whether Plaintiffs and class members are entitled to rescission with respect

to all Second DRIP purchases during the Class Period.

       35.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

                                                12
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                Page 13 of 52 PageID 569


burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

    V.         FACTUAL ALLEGATIONS

         A.       The UDF Funds

         36.      Greenlaw and Etter founded UDF in 2003 with the aim of starting one or more

investment funds to loan money to developers of residential real estate, with rates above those

offered by commercial lenders. Over time, UDF established a family of investment funds (i.e.,

UDF I, II, III, IV and V) that each raised money from investors. UDF III represented that the

fund would strive to make a 8% to 9.75% annualized return for investors based on the ability of

the fund’s borrowers to successfully develop real estate and repay their loans. UDF explained

UDF III as being appropriate for investors seeking “current interest income.”

         37.      In August 2005, UDF filed a Form S-11 with the SEC to offer investments in a

third fund, UDF III. UDF III represented that it was formed to originate and invest in loans for

the acquisition of real property to be developed as single-family residential lots that would be

sold to home builders.       UDF III is a publicly-reporting, non-traded fund.    The minimum

investment for UDF III, however, was only $3,000, and the fund was offered by a much broader

network of broker-dealers than the prior funds.

         38.      On May 15, 2006, UDF III commenced its initial public offering covering up to

12,500,000 LP Units (the "Primary Offering"), and up to 5,000,000 LP Units to be issued

pursuant to the distribution reinvestment plan (the "First DRIP"). The offering price through the

Primary Offering and the First DRIP was $20.00 per LP Unit. The Primary Offering was

terminated on April 23, 2009 and the First DRIP was terminated on July 21, 2009. UDF III sold
                                                  13
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 14 of 52 PageID 570


16,499,994 LP Units pursuant to the Primary Offering in exchange for gross proceeds of

approximately $330.3 million (approximately $290.7 million, net of costs associated with the

Primary Offering). UDF III issued 716,260 LP Units pursuant to the first DRIP in exchange for

gross proceeds of approximately $14.3 million. UDF III concluded its Primary Offering in April

2009, raising approximately $350 million, which was 10 times the amount raised in its two prior

funds combined.

       39.     UDF III has no employees and depends upon Defendant UMTHLD, its general

partner for “overall management, conduct and operation” of UDF III. UMTHLD had “authority

to act on [UDF III’s] behalf in all matters. . .” In addition, according to repetitive disclosures in

the UDF Annual Reports on Form 10Ks (“10Ks”) issued during the Class Period:

               Our general partner will make all decisions with respect to our
               management and determine all of our major policies, including our
               financing, growth investment strategies and distributions.

Accordingly, UMTHLD was at all relevant times in control of UDF III.

       40.     In its 10-Ks (incorporated by reference) UDF III also represented that:

               Because we were organized and will be operated by our general
               partner, conflicts of interest will not be resolved through arms-
               length negotiations but through the exercise of our general partners
               judgment consistent with its fiduciary responsibility to the limited
               partners and our investment objectives and policies.

       41.     On June 12, 2009, UDF III registered 5,000,000 additional units to be offered

through the second dividend reinvestment program ("Second DRIP") at the same $20.00

estimated unit value as the initial DRIP. As of September 30, 2015, UDF III had issued

3,290,286 LP Units through the Second DRIP at the same $20 per unit in exchange for gross

proceeds of approximately $65.8 million (the “Second DRIP”).



                                                 14
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 15 of 52 PageID 571


       42.     During the Class Period, UDF III sold the following quantities of units in the

Second DRIP to Plaintiffs and class members:

               2011    $10.8 million/500,000 units

               2012    $10.4 million/500,000 units

               2013    $10.7 million/500,000 units

               2014    $9.7 million/485,000 units

               2015    $7.1 million/355,000 units

       43.     During the Class Period, in the Second DRIP, UDF III sold to Plaintiffs and class

members approximately 2.35 million units, reflecting investments by Plaintiffs and class

members of approximately $48 million in UDF III units issued pursuant to a materially false and

misleading Registration Materials.

       B.      UDF III’s Registration Materials

       44.     On June 12, 2009 UDF III filed with the SEC a Form S-3D Registration

Statement for 5,000,000 units at an offering price of $20.00 per unit to be sold to existing unit

holders, i.e., Plaintiffs and class members, through the “Amended and Restated Distribution

Reinvestment Plan.”

       45.     The Second DRIP was commenced on July 21, 2009 and continued through the

Class Period and the Registration Statement and Prospectus with documents incorporated therein

as the “Registration Materials” referred to herein remain effective for that entire time.

       46.     The Registration Statement was signed by Defendants Greenlaw, Obert and Etter

on June 12, 2009 and included a prospectus which was effective for the entire class period and

never amended, supplemented, modified or corrected. However, the Registration Materials

were, in effect, continuously supplemented by UDF III’s periodic financial statements.

                                                 15
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 16 of 52 PageID 572


       47.    The Prospectus indicated that “later information filed with the SEC will update

and supersede this information” and “any future filings made with the SEC under Sections 13(a),

13(c), 14 or 15(d) of the Securities Exchange Act of 1934 until the DRIP is terminated comprise

the incorporated documents.” [Emphasis supplied]. Accordingly, all of UDF III’s Form 10-Ks,

Forms 10-Qs and 8-Ks and Proxy Statements filed with the SEC during the Class Period were

“incorporated by reference” into the Prospectus which remained effective for every DRIP sale to

Plaintiffs and class members during the Class Period. “Future filings” including UDF III’s 2011,

2012, 2013 and 2014 quarterly and annual reports on Forms 10-Q and 10-K respectively

represented that Defendant “Land Development, our general partner approved an estimated value

of our units of limited partnership interest equal to $20.00 per share.          Three Individual

Defendants Greenlaw, Etter and Obert signed all of UDF III’s 10-Ks.

       48.    In the Prospectus, unitholders were advised:

              There is no public trading market for our units, and there can be no
              assurance that a market will develop in the future. The units may
              be purchased under the DRP at $20.00 per unit. Our general
              partners arbitrarily determined the selling price of the units to be
              issued under the DRP, and such price bears no relationship to our
              book or asset values, or to any other established criteria for valuing
              issued or outstanding units. The selling price may not be
              indicative of the price at which the units may trade if they were
              listed on an exchange or of the proceeds that a limited partner may
              receive if we liquidated or dissolved.

       49.    Since the offering price was “arbitrarily” set, DRIP investors were necessarily

dependent upon UDF III’s disclosures for information about whether to reinvest dividends or

take cash. Furthermore, with no public trading market for UDF III and with UDF III offering

only minimal liquidity through the redemption program, Plaintiffs and members of the class




                                               16
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 17 of 52 PageID 573


could only have to recover their investment if UDF III’s business and operations were true to the

information contained in the Registration Materials.

       50.     UDF III explained in the Registration Materials that it expected to earn

investment returns by originating and purchasing loans as well as charging fees for providing

credit enhancements to developers (e.g., loan guarantees to third-party lenders). It would make

short to medium-term loans to real estate developers at interest rates of 15% and above, which

was higher than traditional bank financing. Under the loan agreements, the developers would

pledge existing real estate projects as collateral, and agree to pledge future projects as additional

collateral, when needed.

       51.     UDF III also represented in the Registration Materials to Plaintiffs and class

members that it generally structured its loans as notes with interest payments and reductions to

principal or “balloon payments” tied to cash received by the developer from the sale of a lot or

parcel of land, municipal reimbursements, and refinancing. From inception of the note until a

revenue or sale event, interest on the notes would accrue and then be rolled into the periodic

payments of principal and interest owed by the developer on a monthly or annual basis with the

accrued interest amount being recognized by UDF III as income.             However there was no

disclosure that UDF III loans were being repaid from proceeds of the sale of units in UDF IV.

       52.     UDF III disclosed in the Registration Materials that from time to time it “may

borrow funds or use net proceeds from this offering… if we do not have cash available for

distribution sufficient to cover taxes on any ‘phantom income’ to our limited partners.” UDF III

also disclosed that “we may fund our distributions from borrowings and the amount of

distributions paid at any time may not reflect current cash flow from our investments.” But



                                                 17
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 18 of 52 PageID 574


nowhere did UDF III state that it could or would use funds from an affiliated fund (e.g., UDF I,

UDF IV) to pay distributions to UDF III investors.

       53.     In fact, during the Class Period, every month UDF III would receive an email

from an outside vendor detailing the funds needed to make monthly distributions/dividends. If

UDF III did not have sufficient funds on hand it would have UDF Entity Defendants make

internal transfers from UDF IV to UDF III. None of this was disclosed in the Registration

Materials and thus Plaintiffs and the class were led to believe that dividends were the result of

successful operations of UDF III and redevelopment of principal.

       54.     The Registration Materials did not describe or warn of any “Risk Factors” except

to direct class members to the “Risk Factors” section in “our most recent Annual Report on Form

10-K and . . . Quarterly Reports on Form 10-Q.” The “Risks Factors” did not disclose any

intention or possibility or risk that: (i) UDF III would need its successor funds (UDF IV and V)

to make loans to UDF III borrowers so those borrowers could pay their UDF III loans which

UDF III need to fund dividend distributors; (ii) the risk that UDF III borrowers would be allowed

by UDF III to forebear for years from developing the properties which secured loans from UDF

III; and (iii) the risk that UDF III would or could violate its Partnership Agreement’s restrictions

on concentration of loans.

       C.      UDF III’s Periodic Annual Financial Reports Filed With The SEC,
               Incorporated By Reference Into The Registration Statement And Prospectus,
               Were Materially False And Misleading

       55.     UDF III's 10K filings incorporated into the Registration Materials, during the

Class Period have described its business purpose as follows:

               Our principal purpose is to originate, acquire, service, and
               otherwise manage, either alone or in association with others, a
               diversified portfolio of mortgage loans on real property (including

                                                18
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 19 of 52 PageID 575


               mortgage loans that are not first in priority, participation interests
               in mortgage loans, and mezzanine loans) and to issue or acquire an
               interest in credit enhancements, such as guarantees or letters of
               credit.

               We intend to seek to make or acquire loans primarily with respect
               to projects where the completed subdivision will consist of homes
               at or below the median price of the U.S. housing market.

       56.     In each annual report on Form 10-K during the Class Period, incorporated by

reference into the Registration Materials, UDF III detailed its “Principal Investment Objectives.”

               ●      to make, originate or acquire a participation interest in
                      mortgage loans (first priority and junior priority) typically
                      in the range of $500,000 to $10,000,000, and to provide
                      credit enhancements to real estate developers and regional
                      and national homebuilders who acquire real property,
                      subdivide such real property into single-family residential
                      lots and sell such lots to homebuilders or build homes on
                      such lots;

               ●      to produce net interest income from the interest on
                      mortgage loans that we originate or purchase or in which
                      we acquire a participation interest;

               ●      to produce a profitable fee from our credit enhancement
                      transactions;

               ●      to produce income through origination fees charged to
                      borrowers;

               ●      to maximize distributable cash to investors; and

               ●      to preserve, protect and return capital contributions.

               Investment Policy

               We derive a substantial portion of our income by originating,
               purchasing, participating in and holding for investment mortgage
               and mezzanine loans made directly by us or indirectly through our
               affiliates to persons and entities for the acquisition and
               development of parcels of real property as single-family residential
               lots that will be marketed and sold to home builders. We may also
               offer credit enhancements to developers in the form of loan

                                                19
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 20 of 52 PageID 576


               guarantees to third-party lenders, letters of credit issued for the
               benefit of third-party lenders and similar credit enhancements.

       57.     As part of its “Investment Policy” disclosure, UDF III’s Class Period 10-K

represented:

               We intend to reinvest the principal payments we receive on loans
               to create or invest in new loans during the terms of the partnership.

               ...

               Cash available for distributions are the funds received by us from
               operations (other than proceeds from a capital transaction or a
               liquidating distribution less cash used by us to pay our expenses,
               debt repayments and amounts set aside to create a retained
               earnings reserve . . .

       58.     UDF III’s Registration Materials informed investors “developers to whom we

make loans and with whom we enter into subordinate debt positions will use the proceeds of our

loans and investments to develop raw real estate into residential home lots. The developers

obtain money to repay our development loans by reselling the residential home lots to home

builders or individuals who build a single-family residence on the lot. The developer’s ability to

repay our loans is based primarily on the amount of money generated by the developer’s sale of

its inventory of single family residential lots.”

       59.     In the foregoing statements, UDF III failed to disclose that it would, or could,

cause UDF III borrowers to take loans from UDF IV and/or UDF V so said borrows could repay

loans owned to UDF III.

       60.     UDF III’s Registration Materials and annual reports on Forms 10-K, for at least

the periods ended December 31, 2010 through December 31, 2014, and quarterly filings on

Forms 10-Q for the periods ended September 30, 2010 through December 31, 2015, failed to

adequately disclose the source of funds for UDF III’s distributions to investors, and UDF III

                                                    20
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 21 of 52 PageID 577


failed to adequately disclose the use of UDF IV funds to pay down UDF III loans and to make

distributions to UDF III investors.

        61.     UDF III investors would have considered it important in buying units in the

Secondary DRIP that the true source of a portion of their received distributions were not actually

coming from funds from operations as disclosed in UDF III’s filings with the SEC Commission,

but instead were the result of transfers from UDF IV.

        62.     Defendants caused UDF III to enter into these transactions for their own

benefit, including for the purpose of concealing losses facing UDF affiliated entities.

Defendants shifted the risks and losses resulting from the failing UDF affiliated entities to

UDF III through these transactions. The loans that UDF III provided to earlier UDF entities

allowed these entities to make payments to creditors. Included among these creditors was

UDF III itself which, for example, funded the UMT Loan through the UMT Participation

Interest and was thereby entitled to payments made by UDF I under the UMT Loan. In other

words, Defendants caused UDF III to lend to UDF I in part so that UDF I would have

sufficient liquidity to make payments back to UDF III.

        63.     These loans thereby permitted earlier affiliated entities to conceal their losses.

Defendants also concealed and failed to recognize impaired loans or recognize losses by

consistently failing to enforce payments and obligations due from borrowers, instead

extending the maturity dates ad nauseum on loans to the developer borrowers and loans to

other affiliated entities.

        64.     UDF III’s 2009 10-K in which the foregoing appeared was signed by Defendants

Greenlaw, Obert and Etter on March 31, 2010 and was not superseded until the issuance of UDF

III’s 2010 10-K which was signed by Defendants Greenlaw, Obert and Etter on March 31, 2011.

                                                 21
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 22 of 52 PageID 578


UDF III’s 2011 10-K was signed by Defendants Greenlaw, Obert and Etter on March 30, 2012.

UDF III’s 2012 10-K was signed by Defendants Greenlaw, Obert and Etter on April 1, 2013.

UDF III’s 2013 10-K was signed by Defendants Greenlaw, Obert and Etter on March 31, 2014.

UDF III’s 2014 10-K was signed by Defendants Greenlaw, Obert and Etter on March 31, 2015.

       D.      UDF III Faces A Liquidity Crisis Which It “Solved” Through
               Implementation Of The “Scheme” Described Herein

       65.     UDF III had made substantial loans to developers and was making monthly

distributions to investors in amounts that at times exceeded developer interest payments during

the same period.

       66.     By 2008, the various UDF funds were struggling under the weight of the

declining real estate market. UBF III was experiencing a liquidity crisis. By July 8, 2009, UDF

III’s cash levels were so low that it severely limited its investors' rights to redeem their

investments. That September, to obtain desperately needed cash, UDF III paid a large

origination fee and pledged all of its assets as security for a $15 million line of credit. UDF III

then immediately exhausted this entire line of credit.

       67.     By 2011, UDF III, at times, did not have sufficient monthly cash flow to cover its

distributions. UDF III investors had come to expect regular monthly income from distributions

and did not want to have to pay taxes on phantom income. Also, UDF had begun offering

interests in its newest fund, UDF IV. Because UDF emphasized UDF III’s regular distributions

in its prior performance disclosures to prospective investors in UDF IV, any suspension or

stoppage in distributions at UDF III could harm UDF Entity Defendants’ ability to raise investor

funds. UDF IV was raising money in its offering that it needed to put to work; not only to

generate interest income to fund distributions to its investors, but also to generate origination and

                                                 22
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 23 of 52 PageID 579


asset management fees for UDF operations—a portion of which were ultimately distributed to

principals of the fund’s advisor.

        68.    But UDF III needed to conserve cash as much as possible and therefore in 2009,

UDF III initiated the Second DRIP in order to avoid as much as possible paying distributions in

cash.

        69.    UDF III’s cash deficits motivated the scheme described herein. According to the

SEC, UDF funded UDF III distributions in part by having UDF IV make secured real estate

loans to UDF IV borrowers who used the proceeds to pay down their previous loans from UDF

III. Those borrowers did not use the new UDF IV money to advance the underlying UDF IV

development projects, but instead according to the SEC—at UDF’s direction—used it to pay

down interest and principal on the developers’ outstanding loans from UDF III. UDF III then

used the funds it received from the borrowers to make distributions to UDF III investors.

        70.    According to the SEC, the developers involved did not object because their total

outstanding indebtedness to “UDF” remained the same, and in many instances their cost of

borrowing went down, because UDF IV loaned funds at a lower rate than UDF III. In fact, many

times the borrower never touched the money from UDF IV.

        71.    According to the SEC, UDF’s reporting of these transfers created the appearance

that UDF III was receiving enough money from operations on a monthly basis to support its

ongoing distributions, and that UDF IV had sufficient borrower demand for its money to justify

continuing to raise more. Money advanced by UDF IV was reflected in UDF IV’s disclosures as

an increase in a specific loan’s carrying balance, but at times was not used to advance the

construction of the project. The pay down of UDF III loans with UDF IV money reduced the

carrying amount of UDF III’s loan portfolio and created a misleading appearance of successful

                                                23
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 24 of 52 PageID 580


development investments by UDF III. UDF III’s disclosures reflected the repayment of loans,

recognized income, and the timely payment of distributions; while UDF IV’s disclosures showed

developers borrowing increasing amounts related to specific real estate projects. UDF III’s

financial statements issued during the Class Period were materially false and misleading in this

regard.

          72.   According to the SEC, the amounts involved were substantial. From at least

January 2011 through December 31, 2015, UDF III received including approximately $80

million from UDF IV and used almost all of it to pay UDF III investors monthly distribution

payments, of which at least $67 million came from UDF IV.

          73.   According to the SEC, each of the UDF IV-to-UDF III transfers exhibited similar

characteristics. Each month UDF received an email from an outside vendor detailing how much

money was needed to make distributions to investors. UDF, which monitored daily cash flows

and bank balances among all UDF entities, then determined the UDF III cash requirements to

fund the investor distributions. When UDF III had insufficient cash on hand, UDF sent an

internal email directing a transfer of funds available from UDF IV to UDF III. Once the transfer

from UDF IV to UDF III was complete, instructions were sent to the accounting department

directing a distribution to UDF III investors. Further, although UDF eventually obtained

approval from the borrower for these transactions, and the transfer from UDF IV was permitted

pursuant to certain transaction agreements, it was the lender (i.e., UDF) and not the borrower that

initiated the transactions. As discussed above, in many instances, the borrower never even

touched the money from UDF IV.

          74.   According to the SEC, UDF did not disclose the true nature of the transactions

giving rise to the distributions to its investors. To the contrary, UDF III investors were led to

                                                 24
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 25 of 52 PageID 581


believe that their distributions were being paid from the operations of their fund, while UDF IV

investors were led to believe that their investments were being deployed towards active real

estate projects. Relying in part on these UDF IV-to-UDF III transfers, UDF III made a monthly

distribution payment to UDF III investors each month until February 2016. Thereafter, all

distributions stopped.

       E.      UDF III Failed To Disclose That Its Lending
               Practices Were In Violation Of The Partnership Agreement

       75.     In its annual reports, Defendants represented:

               Our investments in loans to or from any one borrower will not
               exceed an amount greater than 20% of the total capital
               contributions raised in the offering and as of December 31, 2012,
               our largest investment in loan to or from any one borrower is equal
               to 15% of the total contributions capital raised in the offering.

       76.     The Partnership Agreement governing the relationship between UDF III, the

General Partner and the limited partners who are class members and governs the operation of

UDF III limits the amount of credit exposure of UDF III and the Limited Partners can extend to

borrowers in order to avoid, among other things (i) concentrated credit risks; (ii) amount of credit

transactions with affiliates; and (iii) investments in unimproved real property. Specifically,

Section 11.3(b) of the Partnership Agreement provides: "[t]he Partnership may not invest in or

make mortgage loans to or from anyone borrower that would exceed, in the aggregate, an

amount greater than 20% of the Offering proceeds."

       77.     UDF III raised gross proceeds of approximately $410.4 million through its

securities offerings, or approximately $370.8 million net of offering costs. The Partnership

Agreement distinguishes between “Offering proceeds” and “gross Offering proceeds.” It is clear

that 20% limit is based upon “Offering proceeds” net of offering expenses. The 20% limit


                                                25
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 26 of 52 PageID 582


therefore contractually prohibits UDF III from lending more than approximately $74.2 million

(20% of UDF III’s net offering proceeds of $370.8 million) to any one borrower.

       78.     Starting with its 10-K filing for 2011, incorporated into the Registration Materials

UDF III has provided summary information concerning certain of its loans to Defendant UDF I

and its affiliates, CTMGT and its affiliates, and Buffington Land and its affiliates. The loans to

these entities are reported as percentages of the outstanding balance of “UDF III’s portfolio.”

The term “UDF III’s portfolio” is undefined, but appears to include notes receivable (net) and the

Participating Interest, excluding other assets on the balance sheet including cash and cash

equivalents, restricted cash, accounts receivable, accrued interest, and “other assets.”

       79.     UDF III falsely represented in its Registration Materials during the period

between 2012 and 2015 that UDF III had not exceeded the 20% Cap on Investments. However,

UDF III has exceeded this limit with respect to its lending to UDF I between 2010 and 2014; that

it has exceeded the limit with respect to its lending to its principal borrower, Centurion CTMGT

since at least 2011; and that it has exceeded the limit with respect to its lending to Buffington

Land and/or Lennar Buffington since 2014.

       80.     UDF III's SEC filings have contained similar misstatements for the past several

years. For example:

               Our investments in loans to or from anyone borrower will not
               exceed an amount greater than 20% of the total capital
               contributions raised in the Offering, and as of December 31, 2014,
               our largest investment in a loan to or from anyone borrower was
               equal to 16% of the total capital contributions raised in the
               offering. Our investments in loans to or from anyone borrower
               are calculated based on the aggregate amount of capital
               contributions raised in the Offering actually used to make or invest
               in loans with such borrower. (2014 Form 10-K.);



                                                 26
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 27 of 52 PageID 583


               Our investments in loans to or from anyone borrower will not
               exceed an amount greater than 20% of the total capital
               contributions raised in the Offering, and as of December 31, 2013,
               our largest investment in a loan to or from anyone borrower was
               equal to 16% of the total capital contributions raised in the
               offering. Our investments in loans to or from anyone borrower
               are calculated based on the aggregate amount of capital
               contributions raised in the Offering actually used to make or invest
               in loans with such borrower. (2013 Form 10-K.);

               Our investments in loans to or from anyone borrower will not
               exceed an amount greater than 20% of the total capital
               contributions raised in the Offering, and as of December 31, 2012,
               our largest investment in a loan to or from anyone borrower is
               equal to 15% of the total capital contributions raised in the
               offering. Our investments in loans to or from anyone borrower are
               calculated based on the aggregate amount of capital contributions
               raised in the Offering actually used to make or invest in loans with
               such borrower. (2012 Form 10-K.); and

               Loans to or from anyone borrower will not exceed an amount
               greater than 20% of the total capital contributions raised in the
               Offering, and as of December 31, 2011, our largest loan to or from
               anyone borrower is equal to 20% of the total capital contributions
               raised in the Offering. (2011 Form 10-K.)

       81.     As of December 31, 2010, UDF III's lending to Defendant UDF I and its affiliates

included the UMT Participation Interest balance of approximately $57.8 million; the UDF I Loan

balance of approximately $11.1 million; the UDF NP Loan balance of approximately $10.1

million; the UDF PM Loan balance of approximately $8.7 million; and the OU Land Loan

balance of approximately $2.8 million. UDF III's total balance of loans due from Defendant

UDF I and its affiliates was approximately $90.5 million, well in excess of the 20% limit of

approximately $74.2 million.

       82.     As of December 31, 2011, UDF III's lending to UDF I and its affiliates included

the UMT Participation Interest balance of approximately $66.2 million; the UDF I Loan balance

of approximately $12.6 million; the UDF NP Loan balance of approximately $11.6 million; and

                                                27
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 28 of 52 PageID 584


the UDF PM Loan balance of approximately $4.2 million. UDF III’s total balance of loans due

from Defendant UDF I and its affiliates was approximately $94.6 million, well in excess of the

20% limit of approximately $74.2 million.

       83.       Loans to Centurion CTMGT and affiliates represented 29% and 13% of the

outstanding portfolio balance respectively. Based upon these representations, it appears that the

20% limit with respect to the loans to Centurion CTMGT was exceeded before December 2011.

       84.       As of December 31, 2012, UDF III's lending to UDF I and its affiliates included

the UMT Participation Interest balance of approximately $75.2 million; the UDF I Loan balance

of $12.9 million; and the UDF NP Loan balance of approximately $13.4 million. UDF III’s total

balance of loans due from UDF I and its affiliates was approximately $101.5 million, well in

excess of the 20% limit of approximately $74.2 million.

       85.       As of December 31, 2013, UDF III's lending to UDF I and its affiliates included

the UMT Participation Interest balance of approximately $70.8 million; and the UDF NP Loan

balance of approximately $9.1 million. UDF III's total balance of loans due from UDF I and its

affiliates was approximately $79.9 million, well in excess of the 20% limit of approximately

$74.2 million.

       86.       As of December 31, 2014, UDF III's lending to UDF I included the UMT

Participation Interest balance of $74.6 million, in excess of the 20% limit of approximately $74.2

million.

       F.        UDF III Omitted Disclosing The Impaired Loans It Was
                 Carrying At Full Value

       87.       UDF III was required to file financial statements with the SEC that complied with

Generally Accepted Accounting Principles (“GAAP”). Among other things, this meant that


                                                 28
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 29 of 52 PageID 585


UDF III had to disclose certain information about the loans it had made to developers and inform

investors if any significant outstanding loans became “impaired”—i.e., UDF III believed it was

unlikely to be able to collect on the loan.

       88.     Generally Accepted Accounting Principles (“GAAP”) required UDF III to report

if any of its significant outstanding loans became “impaired”—meaning UDF III believed it was

unlikely to fully collect on the loan. Although UDF III’s financial statements reflected general

reserves, UDF III took no specific impairment on loans and told investors that full collectability

was probable. But its loans to cash-strapped affiliates such as UDF I, UDFX, Inc., UDF III.

       89.     Among UDF III's loans to UDF I was a promissory note that was originated

in December 2006 in the principal amount of approximately $6.3 million and bearing

interest at a rate of 12%. This loan (the "2006 UDF I Loan") was modified to $8.1 million

in December 2008, to $12.8 million in June 2011, and to $15.6 million in June 2012. UDF

III's SEC filings do not indicate the exact balances of the 2006 UDF I Loan prior to 2010.

Between 2010 and 2012, the balance of the UDF I Loan, as recorded in UDF III's financial

statements, increased as follows: $11.1 million as of December 31, 2010; $12.6 million as of

December 31, 2011; and $12.9 million as of December 31, 2012. Defendants caused UDF III

to extend the 2006 UDF I Loans on five occasions. UDF I never repaid the loan to UDF

III. Instead, in October 2013, Defendants caused UDF I to assign UDF III a promissory note

payable by an unrelated party in exchange for the cancelation of the 2006 UDF I Loan. The

identity of this unrelated party, and the status of the promissory note that UDF III received

from UDF I, cannot be determined from UDF III's SEC filings.

       90.     In December 2007, UDF III originated a secured loan (the "CTMGT Loan") to

CTMGT and its subsidiaries, which are Centurion American entities under common control of

                                                29
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 30 of 52 PageID 586


one individual. The CTMGT Loan commitment was originally $25 million, and was

subsequently increased to $50 million in July 2008, to $64.5 million in November 2011, to

$65.7 million in December 2014 and to $112.9 million in July 2015.

       91.     The CTMGT Loan is a co-investment loan secured by multiple investments

including current and future-acquired assets. These investments are cross-collateralized and are

secured by collateral-sharing arrangements in subordinate liens covering finished lots and

entitled land, pledges of the ownership interests in the borrowing entities, and guarantees. The

collateral-sharing arrangements allocate the proceeds of the co-investment collateral between

UDF III and UDF I.

       92.     Effective July 1, 2015, the Defendants caused UDF III to enter an agreement

with CTMGT that modified the collateral-sharing arrangements with UDF I pursuant to the

CTMGT Loan. This modification agreement permitted UDF III "at its option" to defer

some or all of its 75% payment preference from time to time in order that CTMGT and its

subsidiaries may pay UDF I.

       93.     The Defendants have caused UDF III to conceal Defendant UMT’s financial

condition. UDF III’s SEC filings neither contain any disclosure, similar to the disclosure in

UMT's 10-K filing for the 2007, that the UMT Loan would likely be unrecoverable if the

financial crisis did not deepen, nor do these filings contain any disclosures that UDF I's ability to

repay the loan is contingent upon its receipt of additional loans. UDF III invested more than $70

million in the UMT Participation Interest in the UMT Loan, and would extend several additional

loans to Defendant UDF I, its subsidiaries and joint ventures. In addition, Defendants have

caused UDF III to conceal that the UMT Participation Interest is unrecoverable.



                                                 30
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                    Page 31 of 52 PageID 587


       94.       Defendants concealed the “minority limited partnership interest” held by

UMTHLD in Buffington Homebuilding Group, Ltd. a Buffington Land affiliate and described it

instead as a “third party borrower.” During the class period, UDF III had 27 loans outstanding to

Buffington Land.

       95.       It was not until its 2012 financial reports that UDF III began to report its loans to

Buffington Land and Centurion as a percentage of UDF III’s loan portfolio.

       96.       Moreover, although Buffington Land affiliate Lennar Buffington was the

borrower on $106.6 million of loans from UDF III the affiliate was never identified until late

2015 when UDF III filed an involuntary bankruptcy proceeding against Lennar Buffington.

       97.       UDF III’s loans to Buffington Land and Lennar Buffington have been impaired

for years but UDF III did not even disclose any impairment expense or reserve on its financial

statement.

       98.       The Defendants have concealed the financial condition of Buffington Land and its

affiliates. The documents filed in Lennar Buffington's bankruptcy proceeding indicate that it has

only $8 million in assets and $143 in liabilities and that UDF III's loan balance to the entity is

$106.5 million. It is evident from these disclosures that UDF III’s loan to Lennar Buffington is

unrecoverable and that Buffington Land is insolvent. UDF III has never recorded any

impairment on this loan nor has it ever disclosed that Lennar Buffington and Buffington Land

are insolvent.

       99.       In order to conceal massive losses that UDF III was facing, the Defendants caused

UDF III to provide false and misleading information concerning the financial condition of

Buffington’s unidentified debtor referenced in its press release of December 14, 2015, Lennar

Buffington Stonewall Ranch, LP ("Lennar Buffington"), an affiliate of Buffington Land. The

                                                   31
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 32 of 52 PageID 588


Defendants likewise caused UDF III to misrepresent UDF III’s exposure to Lennar Buffington.

Documents filed in connection with the Lennar Buffington bankruptcy proceeding reveal $106.5

million in loans made by UDF III to Lennar Buffington that will not be repaid, as well as the

following:

               (a)     Not only is UDF III's loan to Lennar Buffington approximately $106.5

million but the balance of UDF I's loan to Lennar Buffington is $30,750,225.

               (b)     The proposed "Joint Plan of Reorganization," signed by Defendant

Greenlaw on behalf of UDF I and UDF III, indicates that the land in which Defendants caused

UDF III to invest, on which no development has occurred, had been posted for foreclosure as of

November 30, 2015 by PNC Bank (which loaned Lennar Buffington $35 million). The property

is proposed to be acquired for $16 million.

               (c)     Lennar Buffington has no ability to satisfy its loans to UDF III.

               (d)     Pursuant to the proposed Joint Plan of Reorganization, Defendants

propose to prioritize payment to UDF over any payment to UDF III.

               (e)     UDF III’s loans to Lennar Buffington have been impaired for several

years but the Defendants concealed the impairment and never caused UDF III to record any

impairment expense on these assets. UDF III will now be forced to record impairments on its

loans to Buffington Land and its affiliates including Lennar Buffington.

               (f)     Because UDF I has suffered substantial losses through its investment in

Lennar Buffington, the ability of UDF I to fulfill its obligation to UDF III resulting from the

$71.2 million UMT Participation Interest has been negatively impaired.

       100.    Lennar Buffington was not the only impaired, undisclosed loan. In its 2012 Form

10-K, filed on March 31, 2013, UDF III identified several loans totaling $111,749,000 that had

                                                32
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 33 of 52 PageID 589


matured but had not been repaid or extended as of December 31, 2012 and impaired eight of

those loans. The largest of these loans, which was not impaired as the note was amended during

March 2013, was a 2008 loan to an Austin-based developer (the “Austin Borrower”) that

reflected an outstanding principal balance of $76,999,000. The 2013 10-K, filed on March 31,

2014 disclosed that the loan to the Austin Borrower was extended in March 2013 to a new

maturity date of March 31, 2014, and increased to a new commitment amount of approximately

$85 million. The disclosures further stated that full collectability for this loan was considered

probable. But, UDF knew or should have known that full collectability from the Austin

Borrower was not probable and, at best, highly uncertain.

       101.    In early March 2014, UDF’s outside auditors met with UDF in connection with

the 2013 audit to discuss any impairment issues related to UDF’s loans. The outside auditors

requested cash flow (i.e., collectability) projections for selected loans, including the loan to the

Austin Borrower. UDF had previously requested the Austin Borrower to prepare a cash flow

projection (the “Borrower Projection”) for its loan, which the Austin Borrower sent to UDF on

March 18, 2014. The Borrower Projection showed an ever-increasing loan balance and that

Austin Borrower would be unable to repay the loan with cash from current projects. UDF

created its own cash flow projection (the “UDF Projection”) that used different assumptions and

included the addition of eleven new projects that were projected to provide the Austin Borrower

additional cash flow to pay off the loan. But the Austin Borrower had not vetted or agreed to

undertake these eleven new projects. The UDF Projection showed the Austin Borrower paying

off the loan in full. The UDF Projection also used undiscounted cash flows. GAAP requires a

company like UDF to measure impairment based on the present value of expected future cash

flows discounted at the loan’s effective interest rate. On March 25, 2014, UDF advised its

                                                  33
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 34 of 52 PageID 590


auditors that it had completed its cash flow analysis and sent them the UDF Projection without

providing the Borrower Projection or the nature of the assumptions UDF used.

       102.    In or about October or November of 2015, the SEC’s Division of Enforcement

met with Defendant UDF III and Defendant Whitley Penn and showed Whitley Penn two

versions of a pro forma cash flow spreadsheet prepared by an Austin Texas borrower, the maker

of a note in UDF III’s portfolio. At that time, Whitley Penn was in the midst of conducting a

“review” of UDF III’s Quarterly Report on Form 10Q for the quarter ended September 30, 2015.

Whitley Penn was showed the version of the spreadsheet prepared by the borrower and was also

showed a revised version of the same spreadsheets prepared by UDF III. The Division told

Whitley Penn that UDF III had “misled” Whitley Penn about the spreadsheet.

       103.    Whitley Penn continued its review procedures and UDF III’s 10-Q was issued

without qualification.

       104.    However, three days after UDF III filed its Form 10-Q, Whitley Penn advised

UDF III that it would not stand for re-appointment as UDF III’s external auditor. Defendants

filed materially misleading Reports on Form 8K regarding the circumstances surrounding

Whitley Penn’s departure as the auditor for all UDF entities.

       105.    UDF III violated GAAP because it recognized no specific impairment on its loan

to the Austin Borrower in UDF III’s 2013 Form 10-K filed on March 31, 2014, and in all

subsequent periodic reports. Had UDF III properly complied with applicable GAAP, it would

have recognized a specific loan loss allowance in addition to its general reserve balance and put

the loan on non-accrual status with suspended income recognition at least as early as UDF III’s

2013 Form 10-K. Impairment of the loan to the Austin Borrower was material to investors

because it affected the status of the loan for UDF III’s second-largest borrower.

                                                34
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                Page 35 of 52 PageID 591


        106.   Thereafter, UDF and the Austin Borrower engaged in protracted negotiations to

unwind the failing relationship. Ultimately, UDF was unable to consummate the transfer of the

Austin Borrower’s loan portfolio to another developer. On January 6, 2017, UDF III filed a

Form 8-K announcing certain agreements involving the Austin Borrower, including UDF III’s

forgiveness of more than $122 million of indebtedness.

        G.     UDF III’s Financial Problems Began To Be Revealed

        107.   In December 2015, UDF III missed its $1.25 million installment payment to a

lender due December 10, 2015 on UDF III’s $10 million term loan and $5 million revolving line

of credit.

        108.   In February 2016, information began to emerge about UDF generally, although

there was nothing specific as to UDF III to alert UDF III units buyers of UDF III’s

misrepresentations. In February 2016, a search warrant issued by a Magistrate Judge of the

United District Court for the Northern District of Texas, allowed the FBI to search the UDF

offices and seize records and computer hard drives. Also in February 2016 the FBI served grand

jury subpoenas to several UDF principals, seeking the production of documents related to UDF’s

operations.

        109.   In a March 23, 2016 letter to investors, UDF III suspended distribution payments

and stated UDF III “feels it is prudent for UDF III to preserve cash as we continue to work with

UDF III’s borrowers to determine their capital requirements.”

        110.   Corroborating the Ponzi-like scheme later disclosed by the SEC, UDF III’s

suspension of distributions was preceded (March 4, 2016) by UDF IV’s default on a $28.5

million loan. UDF IV entered into a forbearance agreement with that lender which prohibited



                                               35
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                    Page 36 of 52 PageID 592


UDF IV from (i) originating new mortgages; (ii) incurring additional debt; (iii) granting new

substitute collateral to any other lenders; or (iv) dispose of any assets.

       111.    The dividend suspension came as a total shock in light of the fact that as of

November 16, 2015, UDF III in its quarterly report on Form 10-Q for the quarter ended

September 30, 2015 reported $319 million in total assets and only $19 million of total liabilities.

       112.    Finally on July 3, 2018, the truth was disclosed about UDF III when the SEC

announced charges against UDF III and Defendants herein Greenlaw, Wissink, Etter, Obert and

Hanson of misleading investor by failing to disclose the UDF III “could not pay its distributions

and was using money from a newer fund to pay UDF III investors. Defendants Greenlaw,

Wissink, Etter and Obert agreed to pay $8.2 million in disgorgement, interest and penalties and

consented to entry of final judgment of permanent injunctions.

       H.      The Roles Of Greenlaw, Etter, Wissink And Obert

       113.    Greenlaw and Obert signed every UDF III and UDF IV Forms 10-K and 10-Q

filed with the Commission during the Relevant Period, and Etter signed every UDF III Form 10-

K filed with the Commission during the Relevant Period. Greenlaw and Obert also, as required

under Section 302 of the Sarbanes-Oxley Act, certified each of UDF III’s and UDF IV’s periodic

filings during the Relevant Period. In addition, Greenlaw and Obert signed several UDF IV

registration statements and amendments thereto filed with the Commission during the Relevant

Period and through which UDF IV offered and sold securities.

       114.    Throughout the Class Period, Greenlaw, Etter, and Wissink were the only three

voting members of UDF’s Investment Committee, which made all of the investment, loan

underwriting and impairment decisions for UDF III and IV. Obert was a regular attendee of and

participant in the Investment Committee meetings and knew the nature and status of these

                                                  36
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 37 of 52 PageID 593


decisions. Greenlaw, Etter, Wissink, and Obert each knew, or should have known, about the

transactions between UDF IV and UDF III giving rise to the distributions at issue, the payment

of the distributions to UDF III investors using UDF IV funds, the collectability of UDF III’s loan

to the Austin Borrower, and UDF IV’s loans to purchase unimproved real property.

       115.    As a result, Greenlaw, Obert, Wissink, and Etter knew, or should have known,

that the disclosures and statements discussed above were false and misleading. UDF IV’s capital

raising activities also provided a portion of the fees paid to the funds’ advisor. Greenlaw, Etter,

Obert, and Wissink collectively received millions of dollars in compensation from the advisor

during the Relevant Period in the form of distributions, guaranteed payments, salary, dividends,

and miscellaneous income.

       I.      The Role Of Defendant Whitley Penn

       116.    In each year during the Class Period for which Defendant Penny Whitley audited

UDF III’s financial statements it provided a “Report of Independent Registered Public

Accounting Firm” which was addressed “To The Partners of United Development Funding III

L.P.” which was signed each year by Whitley Penn. Plaintiffs and Class members are among the

“Partners” to whom the reports were addressed.

       117.    Whitley Penn was, for years, fully immersed in every aspect of the Fiduciary

Defendants' violations of both fiduciary duties to UDF III and contractual obligations.

Nevertheless, Whitley Penn stood by and idly permitted the conduct to persist without question.

       118.    In each of UDF III annual reports for the years ended 2011, 2012, 2013 and 2014,

Defendant Whitley Penn represented as follows:

               In our opinion, the financial statements referred to above present
               fairly in all material respects, the financial position of United
               Development Funding III . . . . and the results of its operations and

                                                 37
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 38 of 52 PageID 594


               its cash flows . . . in conformity with accounting principles
               generally accepted in the United States of America.


       119.    Whitley Penn made two representations that were materially false and misleading.

First Whitley Penn represented that it conducted its

               “. . . audits in accordance with the standards of the Public
               Company Accounting Oversight Board (United States)” which
               required Whitley Penn to “. . . plan and perform the audits to
               obtain reasonable assurance about whether the financial statements
               are free of material misstatement.”

       120.    Second, Whitley Penn represented that:

               In our opinion, the financial statements referred to above present
               fairly in all material respects the financial position of United
               Development Funding III, LP and the results of its operations, and
               its cash flows in conformity with accounting principles generally
               accepted in the United States of America.

       121.    The PCAOB has recently identified deficiencies in Whitley Penn’s audits.

PCAOB is a nonprofit corporation established by Congress to protect investors and the public

interest by promoting informative, accurate, and independent audit reports and to oversee the

audits of public companies and broker-dealers. See, http://pcaobus.org/Pages/default.aspx. The

PCAOB establishes auditing standards for registered public accounting firms to follow when

preparing and issuing audit reports, and it inspects such firms to assess compliance with SOX,

PCAOB rules, SEC rules, and professional standards. PCAOB’s standards clearly define the

responsibilities of an independent auditor to evaluate the aspects of an entity’s operations that

could support a misstatement or prevent detection of information that has or could cause a

misstatement. Risk and fraud detection and prevention are integral components of the PCAOB

standards.



                                                 38
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 39 of 52 PageID 595


       122.    Whitley Penn has been the subject of five PCAOB inspections with reports issued

on March 14, 2007, December 22, 2008, September 2, 2009, December 5, 2011 and October 29,

2015. The October 29, 2015 Inspection Report ("Inspection Report") was issued just days prior

to Whitley Penn’s resignation as auditor of the affiliated entities. See,

https://pcaobus.org/Inspections/Reports/Documents/2014-Whitley-Penn.pdf. The Inspection

Report identifies deficiencies of Whitley Penn and its audits, including but not limited to:

               a.       "One of the deficiencies identified was of such significance that it

appeared to the inspection team that the Firm, at the time it issued its audit report, had not

obtained sufficient appropriate audit evidence to support its opinion that the financial statements

were presented fairly, in all material respects, in accordance with the applicable financial

reporting framework. In other words, in this audit, the auditor issued an opinion without

satisfying its fundamental obligation to obtain reasonable assurance about whether the financial

statements were free of material misstatement." Page 3-4 of the Inspection Report.

               b.       "Whether or not associated with a disclosed financial reporting

misstatement, an auditor's failure to obtain the reasonable assurance that the auditor is required to

obtain is a serious matter. It is a failure to accomplish the essential purpose of the audit, and it

means that, based on the audit work performed, the audit opinion should not have been issued."

Page 4 of the Inspection Report.

               c.       "Issuer A- the failure to perform sufficient procedures to test the

occurrence and valuation of revenue, including the use of sampling with an inadequate sample

size developed without consideration of appropriate factors and the inadequate performance of

substantive analytical procedures ..." Page 4 of the Inspection Report.



                                                  39
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 40 of 52 PageID 596


               d.       The deficiency described above could relate to several applicable

provisions of the standards that govern the conduct of audits, including.... [the] audit deficiencies

involve a lack of due professional care..... [which] requires the independent auditor to plan and

perform his or her work with due professional care and sets forth aspects of that requirement ...

[including] the exercise of professional skepticism. These standards state that professional

skepticism is an attitude that includes a questioning mind and a critical assessment of the

appropriateness and sufficiency of audit evidence. Sufficiency is the measure of the quantity of

audit evidence, and the quantity needed is affected by the risk of material misstatement (in the

audit of financial statements) and the quality of the audit evidence obtained. The appropriateness

of evidence is measured by its quality; to be appropriate, evidence must be both relevant and

reliable in support of the related conclusions." Page 4-5 of the Inspection Report.

Tolling Of Statutes Of Limitation’s

       123.    Under Texas law, statutes of limitations begin to run when causes of action

accrue. In the circumstances described herein, due to the Texas “discovery rule” and/or the

Texas “doctrine of fraudulent concealment” and/or the fact that Defendants were direct

fiduciaries to Plaintiffs and the Class, Plaintiffs’ and class members’ claims herein did not accrue

until July 2018 when Defendants’ scheme was revealed by the SEC’s proceeding against, inter

alia, UDF III, Obert, Greenlaw, Etter and Wissink.

       124.    Plaintiffs and Class Members injuries were inherently undiscoverable because

there was no public market trading of UDF III and hence no market price reaction to alert

Plaintiffs and class members to a possible claim. However, Plaintiffs’ and class members’

injuries are objectively verifiable.



                                                 40
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                      Page 41 of 52 PageID 597


       125.       Alternatively, the statute of limitations is extended due to Defendants’ fraudulent

concealment of material information, including:

       126.       In 2014, UDF III was under investigation by the SEC but failed to disclose this

information to unitholders.

       127.       UDF III's December 14, 2015 8-K also contains the false general representation

that UDF III's "business model is sound." This representation further conceals Defendants’

scheme.

       128.       In 2014, UDF III was being investigated by the SEC. However, UDF III’s 2014

annual report on Form 10-K, issued March 31, 2015, signed by Defendants Etter, Obert and

Greenlaw, failed to disclose the SEC investigation of UDF III and UDF IV.

       129.       Due to Defendant’s fiduciary relationship with Plaintiffs and members of the class

as participants in a limited partnership, the statute of limitations has been tolled.

                                                 Count I

                         Texas Securities Act, Tex, Rev. Civ. Art. 581-33-A
                                          Fraudulent Sale
                                   (Against Defendant UDF III)

       130.       Plaintiffs repeat and reallege the foregoing paragraphs as if stated in full.

       131.       The Texas Securities Act ("TSA"), Tex. Rev. Stat. Art. 581-33-A, provides, in

pertinent part:

                  A. Liability of Sellers. (A)(2) Untruth or Omission. A person who
                  offers or sells a security (whether or not the security or transaction
                  is exempt under Section 5 or 6 of this Act) by means of an untrue
                  statement of a material fact or an omission to state a material fact
                  necessary in order to make the statements made, in the light of the
                  circumstances under which they are made, not misleading, is
                  liable to the person buying the security from him, who may sue
                  either at law or in equity for rescission, or for damages if the buyer
                  no longer owns the security.

                                                    41
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 42 of 52 PageID 598



       132.    As alleged herein, UDF III offered or sold securities to Plaintiffs and the proposed

class by means of untrue statements of material fact and by its omission to state material facts

necessary in order to make the statements made, in the light of the circumstances under which

they were made, not misleading.

                                             Count II

                     Texas Securities Act, Tex. Rev. Civ. Art. 581-33-F(l)
                                   Control Person Liability
                       (Against All UDF Defendants Except UDF III)

       133.    Plaintiffs repeat and reallege the foregoing paragraphs as if stated in full.

       134.    The TSA, Tex. Rev. Stat. Art. 581-33-F(1), provides, in pertinent part:

               F. Liability of Control Persons and Aiders.
               (1) A person who directly or indirectly controls a seller, buyer, or
               issuer of a security is liable under Section 33A, 33B, or 33C jointly
               and severally with the seller, buyer, or issuer, and to the same
               extent as if he were the seller, buyer, or issuer, unless the
               controlling person sustains the burden of proof that he did not
               know, and in the exercise of reasonable care could not have
               known, of the existence of the facts by reason of which the liability
               is alleged to exist.

       135.    A person is liable as a "control person" where he or she has the possession, direct

or indirect, of the power to direct or cause the direction of the management or policies of a

person, whether through the ownership of voting securities, by contract, or otherwise.

Depending on the circumstances, a control person might include an employer, an officer or

director, a large shareholder, a parent company, and a management company.

       136.    As alleged herein, UDF III offered or sold securities to Plaintiffs and the proposed

classes by means of untrue statements of material fact and by its omission to state material facts




                                                 42
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 43 of 52 PageID 599


necessary in order to make the statements made, in the light of the circumstances under which

they were made, not misleading.

       137.    The UDF Individual Defendants were all officers and directors of UDF III and

each directly or indirectly possessed the power to direct or cause the direction of the

management or policies of UDF III. In that capacity, the UDF Individual Defendants directed

and controlled UDF III’s misconduct and knew or should have known of such misconduct.

       138.    The UDF Individual Defendants are jointly and severally liable with UDF III for

UDF III's violation of TSA.

                                             Count III

           Texas Securities Act, Tex. Rev. Civ. Art. 581-33-F(2) Materially Aiding
                  Violations Of The Texas Securities Act Art. 581-33(A)(2)
                          (Against All Defendants Except UDF III)

       139.    Plaintiffs repeat and reallege the foregoing paragraphs as if stated in full.

       140.    The TSA, Tex. Rev. Civ. Art. 581-33-F(2), provides, in pertinent part:

               F. Liability of Control Persons and Aiders.
               (2) A person who directly or indirectly with intent to deceive or
               defraud or with reckless disregard for the truth or the law
               materially aids a seller, buyer, or issuer of a security is liable under
               Section 33A, 33B, or 33C jointly and severally with the seller,
               buyer, or issuer, and to the same extent as if he were the seller,
               buyer, or Issuer.

       141.    To establish liability for aiding fraud under TSA, a Plaintiffs must demonstrate:

               (1) a primary violation of the securities laws occurred;

               (2) the alleged aider had "general awareness" of its role in this
                   violation;

               (3) the actor rendered "substantial assistance" in this violation;
                   and



                                                 43
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 44 of 52 PageID 600


               (4) that the alleged aider either (a) intended to deceive the
                   Plaintiffs or (b) acted with reckless disregard for the truth of
                   the representations made by the primary violator.

       142.    An aider may be held liable where it rendered assistance "in the face of a

perceived risk" and must possess "a general awareness that his role was part of an overall activity

that is improper."

       143.    As alleged herein, UDF III committed primary violations by offering or selling

securities to Plaintiffs and the proposed classes by means of untrue statements of material fact

and by their omission to state material facts necessary in order to make the statements made, in

the light of the circumstances under which they were made, not misleading.

       144.    UDF Defendants (other than UDF III) had an identical mental state as the UDF

Individual Defendants, who served individually and collectively as the equity owners, trustees,

directors, officers and executives of these Defendants.

       145.    UDF Defendants (other than UDF III) intentionally and/or recklessly disregarded

numerous red flags indicating that UDF III’s Class Period financial statements were materially

false and misleading, and that UDF III’s offerings were therefore made in violation of TSA.

       146.    UDF Defendants provided substantial assistance to UDF III by structuring loans

and obligations that concealed UDF III’s financial condition and operations as set forth herein.

       147.    All Defendants named in this Count are jointly and severally liable with UDF

III’s violation of TSA.

       148.    The misconduct of the Defendants named in this Count was the proximate cause

of the Class Members' losses, because they directly and proximately resulted in the Class

Members' investments in UDF III.



                                                 44
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 45 of 52 PageID 601


       149.    As a direct and proximate consequence of the misconduct of the Defendants

named in this Count as described above and throughout this Complaint, Plaintiffs and the Class

Members have lost a substantial portion of the money they invested in UDF III, in an amount to

be determined at trial but well in excess of $5,000,000.

                                             Count IV

                   Texas Securities Act, Tex. Rev. Civ. Art. 581-33-F(2)
         Materially Aiding Violations of the Texas Securities Act Art. 581-33(A)(2)
                                  (Against Whitley Penn)

       150.    Plaintiffs repeat and reallege the foregoing paragraphs as if stated in full.

       151.    The TSA, Tex. Rev. Civ. Art. 581-33-F(2), provides, in pertinent part:

               F. Liability of Control Persons and Aiders.
               (2) A person who directly or indirectly with intent to deceive or
               defraud or with reckless disregard for the truth or the law
               materially aids a seller, buyer, or issuer of a security is liable under
               Section 33A, 33B, or 33C jointly and severally with the seller,
               buyer, or issuer, and to the same extent as if he were the seller,
               buyer, or issuer.

152.   To establish liability for aiding fraud under TSA, a Plaintiffs must demonstrate:

               (1)     a primary violation of the securities laws occurred;

               (2)     the alleged aider had "general awareness" of its role in this
                       violation;

               (3)     the actor rendered "substantial assistance" in this violation;
                       and

               (4)     that the alleged aider either (a) intended to deceive the
                       Plaintiffs or (b) acted with reckless disregard for the truth
                       of the representations made by the primary violator.

       153.     An aider may be held liable where it rendered assistance "in the face of a

perceived risk" and must possess "a general awareness that his role was part of an overall activity

that is improper."

                                                 45
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                  Page 46 of 52 PageID 602


       154.     As alleged herein, UDF III committed primary violations by offering or selling

securities to Plaintiffs and the proposed classes by means of untrue statements of material fact

and by their omission to state material facts necessary in order to make the statements made, in

the light of the circumstances under which they were made, not misleading.

       155.     As the independent auditor for UDF III and numerous of their affiliates, Whitley

Penn recklessly or knowingly participated in the UDF Defendants' scheme, as discussed supra,

while being aware that UDF III’s Class Period financial statements were materially false and

misleading and that UDF III's offerings were therefore made in violation of TSA.

       156.     Whitley Penn provided substantial assistance to UDF III and their co-defendants

because its "clean audit" opinions were necessary for UDF IV, UDF V and their co-defendants to

proceed with the Class Period offerings. Furthermore, by signing off on the company's financial

statements in the face of perceived risks knowing that its assistance would facilitate (validate) the

untruthful and illegal Ponzi-like activity, Whitley Penn materially aided the UDF Defendants.

       157.     Whitley Penn is jointly and severally liable with UDF III for UDF III's violation

of TSA.

       158.     Whitley Penn's misconduct was the proximate cause of the Class Members'

losses, because they directly and proximately resulted in the Class Members' investments in the

Secondary DRIP of UDF III.

       159.     As a direct and proximate consequence of Whitley Penn's misconduct as

described above and throughout this Complaint, Plaintiffs and the Class Members have lost a

substantial portion of the money they invested in the Secondary DRIP of UDF III in an amount

to be determined at trial but well in excess of $5,000,000.



                                                 46
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 47 of 52 PageID 603


                                              Count V

                                            Negligence
                                     (Defendant Whitley Penn)

       160.    Plaintiffs repeat and reallege the foregoing paragraphs as if stated in full.

       161.    In its capacity as independent public accountant for UDF III during the Class

Periods, Defendant Whitley Penn had a duty to Plaintiffs and the Proposed Classes to conduct

its annual audits of UDF III according to applicable professional standards for an independent

public accountant.

       162.    To establish the applicable standard of care for an independent public accountant

under the circumstances, the Court may examine professional standards of conduct in the public

accounting industry.

       163.    Defendant Whitley Penn owed Plaintiffs and the Proposed Classes the duty to act

as a reasonable independent public accountant would do under the same or similar

circumstances. The duties set forth herein arise from the auditing and accounting standards of

the accounting industry, including generally accepted audit standards and generally accepted

accounting principles.

       164.    Defendant Whitley Penn negligently breached its duties to Plaintiffs and the

Proposed Classes by, inter alia:

               a.        failing to design and perform its annual audits of UDF III in accordance

with GAAS, prior to issuing opinions those UDF III’s financial statements were prepared in

conformity with GAAP.

               b.        failing to warn Plaintiffs and the Proposed Classes those UDF III’s

financial statements was materially false and misleading.


                                                  47
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 48 of 52 PageID 604


          165.   Whitley Penn's negligence was the proximate cause of injury to Plaintiffs and the

Proposed Classes.

          166.   Plaintiffs and the Proposed Class suffered damages.

                                             COUNT VI

              (Against UDF III And UMTHLD For Breach Of Fiduciary Duties
             Owed By The Partnership And General Partner To Limited Partners)

          167.   Plaintiffs incorporate by reference and reallege each and every allegation

contained set forth above, as though fully set forth herein.

          168.   As alleged in detail herein, under the common law of Texas and partnership law

of Delaware, fiduciary duties to UDF III unitholders to, among other things, deal honestly with

unitholders in the sale of DRIP Units.

          169.   The Defendants named herein breached these fiduciary duties by concealing and

misrepresenting material facts to Plaintiffs and the Class as set forth herein.

          170.   As a direct and proximate result of these breaches of fiduciary duties, Plaintiffs

and Class members have sustained substantial damages.

                                             COUNT VII

                     (Against All For Defendants Except UDF III And
                  UMTHLD Aiding And Abetting Breach Of Fiduciary Duties)

          171.   Plaintiffs incorporate by reference and reallege each and every allegation

contained set forth above, as though fully set forth herein.

          172.   Each of the Defendants knowingly participated in breaches of fiduciary duty by

UDF III and UMTHLD and thus are liable for aiding and abetting the fiduciary breaches alleged

herein.



                                                  48
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19                 Page 49 of 52 PageID 605


       173.    As a direct and proximate result of these Defendants aiding and abetting of

breaches of fiduciary duties, Plaintiffs and the Class have sustained substantial damages.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on her own behalf and on behalf of the Proposed Class, prays

for judgment as follows:

       (a)     Certifying this action as a class action pursuant to Fed. R. Civ. Proc. Rule

23(b)(2) and/or (3);

       (b)     Certifying Plaintiffs as class representative and appointing the under-signed

counsel as class counsel;

       (c)     Awarding rescission and/or rescissory damages against the UDF and all other

Defendants, in favor of Plaintiffs and the members of the Proposed Class, including interest;

       (d)     Awarding compensatory damages in favor of Plaintiffs and the members of the

Proposed Class against all Defendants, including interest;

       (e)     Awarding punitive damages in favor of Plaintiffs and the members of the

Proposed Class against all Defendants;

       (f)     Awarding Plaintiffs her reasonable attorneys' fees and costs; and

       (g)     Granting such other and further relief as the Court may deem just and proper.




                                                49
 Case 3:18-cv-03097-M Document 50 Filed 05/09/19                   Page 50 of 52 PageID 606


                                        JURY DEMAND

      Plaintiffs demand a trial by jury for all issues triable thereby.

Date: May 9, 2019

                                              KENDALL LAW GROUP, PLLC



                                              /s/ Joe Kendall
                                              JOE KENDALL
                                              State Bar No. 11260700
                                              jkendall@kendallawgroup.com
                                              3811 Turtle Creek Blvd., Suite 1450
                                              Dallas, Texas 75219
                                              Telephone: (214) 744-3000
                                              Facsimile: (214) 744-3015

                                              SQUITIERI & FEARON, LLP
                                              LEE SQUITIERI
                                              32 East 57th Street
                                              12th Floor
                                              New York, New York 10022
                                              Telephone: (212) 421-6492

                                              WOLF HALDENSTEIN
                                              ADLER FREEMAN & HERZ LLP
                                              Matthew M. Guiney
                                              270 Madison Avenue
                                              New York, NY 10016
                                              Tel: 212-545-4600
                                              Fax: 212-686-0114
                                              guiney@whafh.com

                                              Counsel for the Plaintiffs




                                                50
  Case 3:18-cv-03097-M Document 50 Filed 05/09/19              Page 51 of 52 PageID 607


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on all counsel of record on May

9, 2019 via CM/ECF, in accordance with the Federal Rules of Civil Procedure.


                                                   /s/ Joe Kendall
                                                   JOE KENDALL




                                              51
Case 3:18-cv-03097-M Document 50 Filed 05/09/19   Page 52 of 52 PageID 608




                                   52
